Exhibit 99.1 May 1, 2013 John Lowber, (907) 868-5628; jlowber@gci.com Bruce Broquet, (907) 868-6660; bbroquet@gci.com David Morris, (907) 265-5396; dmorris@gci.com FOR IMMEDIATE RELEASE GCI REPORTS FIRST QUARTER 2 · Consolidated revenue of $186.2 million · Adjusted EBITDA of $58.6 million · Net income of $3.2 million or $0.08 per diluted share ANCHORAGE, AK – General Communication, Inc. (“GCI”) (NASDAQ:GNCMA) today reported its first quarter 2013 results with revenues increasing to $186.2 million over revenues of $171.9 million in the first quarter of 2012, an increase of $14.3 million or 8.3 percent. Adjusted EBITDA increased $3.8 million or 7.0 percent over the first quarter of 2012 EBITDA of $54.8 million. GCI’s first quarter 2013 net income totaled $3.2 million or earnings per diluted share of $0.08 and compares to net income of $1.4 million or earnings per diluted share of $0.03 for the first quarter of 2012. First quarter of 2013 revenues increased $2.5 million or 1.4 percent over revenues of $183.7 million in the fourth quarter of 2012. Adjusted EBITDA increased $5.5 million or 10.4 percent over adjusted EBITDA of $53.1 million in the fourth quarter of 2012. “GCI had a good first quarter,” said Ron Duncan, GCI president. “Typically the first quarter is the slowest one of the year. We are off to a good start and I am pleased with both the customer metrics and financial performance.” “Yesterday we completed the refinancing of our senior credit facility, taking another step in satisfying the remaining conditions to close the AWN transaction.” The AWN transaction is expected to close once all requisite regulatory approvals are received. The timing of such closing during the quarter will impact GCI’s 2013 results. GCI will issue guidance on consolidated revenues, EBITDA and AWN’s expected preferred distributions for 2013 after the AWN transaction has been approved and completed. Highlights · Managed broadband revenues for the first quarter of 2013 totaled $28.0 million, an increase of $3.5 million or 14.1 percent over the first quarter of 2012 and a decrease of $0.5 million on a sequential basis. The year-over-year growth is due to continuing investment in terrestrial broadband facilities in rural Alaska and success in acquiring additional telemedicine and distance learning customers. · GCI repurchased 764,380 shares of its Class A common stock in the first quarter of 2013 at an average price per share of $8.64. GCI is authorized to repurchase $99.7 million of its shares depending on company performance, market conditions, liquidity, and subject to board oversight. At the end of the first quarter of 2013, GCI had approximately 41.5 million shares outstanding. · GCI received payment of $2.0 million for IRU capacity sold to a large carrier customer in the first quarter of 2013. The IRU sale is treated as deferred revenue and will be recognized into income over the expected life of the capacity. · GCI had 130,400 consumer and commercial cable modem customers at the end of the first quarter of 2013, an increase of 8,400 over the end of the first quarter of 2012 and an increase of 1,500 on a sequential basis. Average monthly revenue per cable modem for the first quarter of 2013 was $66.53, an increase of $5.05 over $61.48 posted for the prior year and $0.76 over $65.77 reported for the fourth quarter of 2012. · On April 30, 2013, GCI Holdings, Inc., a wholly owned subsidiary of GCI, closed on a $390 million senior secured credit facility with Credit Agricole Corporate and Investment Bank, as administrative agent, Union Bank, N.A., as syndication agent, and SunTrust Bank as documentation agent, and as co-lead arrangers and joint book runners. The pro-rata bank facility provides up to $240.0 million of delayed draw term loans and a $150.0 million revolving credit facility. The interest rate under the loan agreement is LIBOR plus a margin of 2 percent to 3 percent dependent upon the total leverage ratio. The facility will mature on April 30, 2018. · In part, in anticipation of closing the AWN transaction, we have changed our segment reporting methodology. Effective the first of this year, we are now organized in two segments, including wireless and wireline. The wireless segment’s revenue is derived from wholesale wireless services, which includes revenue that was previously reported in the historical consumer, network access, and commercial segments. The wireline segment’s revenue is from all of our other services and products and includes three major customer groups: consumer, business services and managed broadband. The consumer customer group includes the historical consumer segment, the business services customer group includes the historical commercial and network access segments, and the managed broadband customer group includes the historical managed broadband and regulated operations segments. The comparative figures for 2012 have been recast to be consistent with the new segment presentation. Wireless Wireless revenues of $33.8 million, for the first quarter of 2013, increased $4.4 million or 14.9 percent when compared to the prior year quarter and $1.2 million or 3.5 percent on a sequential basis. The increase is primarily due to increases in roaming revenue and retail non-Lifeline wireless subscribers. GCI served 141,600 wireless subscribers at the end of the first quarter 2013. GCI served 108,900 postpaid and pre-paid non-Lifeline wireless subscribers at the end of the first quarter of 2013, an increase of 10,300 over the end of the prior year quarter and an increase of 1,300 wireless customers sequentially. GCI served 32,700 Lifeline customers at the end of the first quarter of 2013, a decrease of 8,700 when compared to the prior year quarter and an increase of 300 on a sequential basis. Wireline - Consumer Consumer revenues of $68.1 million for the first quarter of 2013 increased 2.0 percent over the first quarter of 2012 and were steady with the fourth quarter of 2012. An increase in data and wireless revenues offset the decreases in voice and video revenues when compared to the first quarter of 2012. Consumer voice revenues of $9.5 million decreased $1.7 million when compared to the prior year quarter and were steady with the fourth quarter of 2012 as customers continue to abandon wireline service and shift to wireless. Consumer local access lines in service at the end of the first quarter of 2013 totaled 68,000, a decrease of 8,100 lines from the first quarter of 2012 and 1,700 lines from the fourth quarter of 2012. Consumer video revenues of $28.0 million decreased $1.1 million from the first quarter of 2012 and $0.7 million from the fourth quarter of 2012. The decrease is primarily due to a decline in basic video subscribers. Consumer basic video subscribers totaled 122,000 at the end of the first quarter of 2013, a decrease of 2,200 subscribers from the first quarter of 2012 and 300 subscribers from the fourth quarter of 2012. GCI has had a steady increase in the number of customers who subscribe only to cable modem service. These customers may be purchasing video programming from other sources including over-the-top providers such as Netflix and Hulu. Consumer data revenues of $24.1 million increased $3.6 million or 17.6 percent over the first quarter of 2012 and $0.9 million or 4.1 percent over the fourth quarter of 2012. The increase in consumer data revenues is due to an increase in cable modem customers and increasing monthly usage. GCI added 6,300 consumer cable modem customers over the first quarter of 2012 and cable modem customer counts increased by 1,400 on a sequential basis. Consumer wireless revenues of $6.5 million increased $0.5 million or 8.3 percent from the first quarter of 2012. Wireless revenues decreased $0.5 million when compared to the fourth quarter of 2012. Wireline - Business Services Business services revenues of $56.3 million increased $5.1 million or 10.1 percent over the first quarter of 2012 and $2.2 million or 4.1 percent sequentially. Voice revenues of $12.3 million were steady with the first quarter of 2012 and increased $0.8 million or 6.7 percent sequentially. Commercial data service revenues were $40.1 million in the first quarter of 2013, an increase of $5.0 million over the first quarter of 2012 and an increase of $1.7 million over the fourth quarter of 2012. Commercial data service revenues include both transport charges for data circuits, professional services which are time and materials charges for GCI on-site support of customer operations and data center revenues. As summarized in the table below, data transport charges of $23.6 million decreased by $1.2 million as compared to the first quarter of 2012, time and material charges for support activities increased by $6.1 million to $16.2 million and data center revenues increased by $0.1 million over the first quarter of 2012. Millions $ Q1 2013 Q1 2012 Q4 2012 Data Transport Charges $ $ $ Professional Services Data Center Revenues Total Data Revenues $ $ $ Wireline - Managed Broadband Managed broadband revenues for the first quarter of 2013 totaled $28.0 million, an increase of $3.5 million or 14.1 percent over the first quarter of 2012 and a decrease of $0.5 million on a sequential basis. The year-over-year growth is due to continuing investment in terrestrial broadband facilities in rural Alaska and success in acquiring additional telemedicine and distance learning customers. GCI will complete the extension of its terrestrial broadband network to Nome by the end of this year and to Kotzebue by the end of 2014. The sequential decrease in revenues is due to fewer product sales in the first quarter of 2013. Other Items SG&A expenses for the first quarter of 2013 totaled $64.5 million, an increase of $1.5 million or 2.5 percent as compared to $63.0 million for the first quarter of 2012. The increase is due to labor and related benefits and contract labor related to non-capitalizable network projects for our ConnectMD and SchoolAccess customers. As a percentage of revenues, SG&A expenses decreased to 34.7 percent in the first quarter of 2013 as compared to 36.6 percent in the prior year quarter. GCI’s first quarter 2013 capital expenditures totaled $29.3 million as compared to $26.6 million in the first quarter of 2012. GCI will hold a conference call to discuss the quarter’s results on Thursday, May 2, 2013 beginning at 2 p.m. (Eastern). To access the briefing on May 2, call the conference operator between 1:50-2:00 p.m. (Eastern Time) at 800-475-0222 (International callers should dial 1-517-308-9186) and identify your call as “GCI.” In addition to the conference call, GCI will make available net conferencing. To access the call via net conference, log on to www.gci.com and follow the instructions. A replay of the call will be available for 72-hours by dialing 800-967-7626, access code 7461 (International callers should dial 1-203-369-3097). GCI is the largest telecommunications company in Alaska. GCI’s cable plant, which provides broadband data services, video, and voice, passes 78 percent of Alaska households. GCI operates Alaska’s most extensive terrestrial/subsea fiber optic network which connects not only Anchorage but also Fairbanks and Juneau/Southeast Alaska to the lower 48 states with a diversely routed, protected fiber network. GCI’s TERRA-Southwest fiber/microwave system links 65 communities in the Bristol Bay and Yukon-Kuskokwim Delta to Anchorage bringing terrestrial broadband Internet access to the region for the first time. GCI’s satellite network provides communications services to small towns and communities throughout rural Alaska. GCI’s statewide mobile wireless network seamlessly links urban and rural Alaska. A pioneer in bundled services, GCI is the top provider of data, video and voice services to Alaska consumers with a 70 percent share of the consumer broadband market. GCI is also the leading provider of communications services to enterprise customers, particularly large enterprise customers with complex data networking needs. More information about GCI can be found at www.gci.com. The foregoing contains forward-looking statements regarding GCI’s expected results that are based on management’s expectations as well as on a number of assumptions concerning future events. Actual results might differ materially from those projected in the forward looking statements due to uncertainties and other factors, many of which are outside GCI’s control. Additional information concerning factors that could cause actual results to differ materially from those in the forward looking statements is contained in GCI’s cautionary statement sections of Forms 10-K and 10-Q filed with the Securities and Exchange Commission. GENERAL COMMUNICATION, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) (Amounts in thousands) March 31, December 31, Assets Current assets: Cash and cash equivalents $ Receivables Less allowance for doubtful receivables Net receivables Deferred income taxes Prepaid expenses Inventories Other current assets Total current assets Property and equipment in service, net of depreciation Construction in progress Net property and equipment Cable certificates Goodwill Wireless licenses Restricted cash Other intangible assets, net of amortization Deferred loan and senior notes costs, net of amortization Other assets Total other assets Total assets $ (Continued) GENERAL COMMUNICATION, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) (Continued) (Amounts in thousands) March 31, December 31, Liabilities and Stockholders' Equity Current liabilities: Current maturities of obligations under long-term debt and capital leases $ Accounts payable Deferred revenue Accrued payroll and payroll related obligations Accrued interest Accrued liabilities Subscriber deposits Total current liabilities Long-term debt, net Obligations under capital leases, excluding current maturities Obligation under capital lease due to related party, excluding current maturity Deferred income taxes Long-term deferred revenue Other liabilities Total liabilities Commitments and contingencies Stockholders’ equity: Common stock (no par): Class A. Authorized 100,000 shares; issued 38,396 and 38,534 shares at March 31, 2013 and December 31, 2012, respectively; outstanding 38,297 and 38,357 shares at March 31, 2013 and December 31, 2012, respectively Class B. Authorized 10,000 shares; issued and outstanding 3,167 and 3,169 shares at March 31, 2013 and December 31, 2012, respectively; convertible on a share-per-share basis into Class A common stock Less cost of 99 and 177 Class A common shares held in treasury at March 31, 2013 and December 31, 2012, respectively ) ) Paid-in capital Retained earnings Total General Communication, Inc. stockholders' equity Non-controlling interests Total stockholders' equity Total liabilities and stockholders' equity $ GENERAL COMMUNICATION, INC. AND SUBSIDIARIES CONSOLIDATED INCOME STATEMENTS (Unaudited) Three Months Ended March 31, (Amounts in thousands, except per share amounts) Revenues $ Cost of goods sold (exclusive of depreciation and amortization shown separately below) Selling, general and administrative expenses Depreciation and amortization expense Operating income Other expense: Interest expense (including amortization of deferred loan fees) ) ) Other - ) Other expense ) ) Income before income tax expense Income tax expense Net income Net loss attributable to non-controlling interests Net income attributable to General Communication, Inc. $ Basic net income attributable to General Communication, Inc. common stockholders per Class A common share $ Basic net income attributable to General Communication, Inc. common stockholders per Class B common share $ Diluted net income attributable to General Communication, Inc. common stockholders per Class A common share $ Diluted net income attributable to General Communication, Inc. common stockholders per Class B common share $ Common shares used to calculate Class A basic EPS Common shares used to calculate Class A diluted EPS GENERAL COMMUNICATION, INC. AND SUBSIDIARIES SUPPLEMENTAL SCHEDULES (Unaudited) (Amounts in thousands) First Quarter 2013 First Quarter 2012 Wireline Segment Wireline Segment Wireless Business Managed Wireless Business Managed Segment Consumer Services Broadband Sub-total Total Segment Consumer Services Broadband Sub-total Total Revenues Wireless $ - $ - Data - - Video - Voice - - Total Cost of goods sold Contribution Less SG&A Less Other expense - - - (4
